     Case 1:19-po-01839 Document 2 Filed on 03/28/19 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                  IN THE UNITED STATES DISTRICT COURT                             March 28, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                          BROWNSVILLE DIVISION



UNITED STATES OF AMERICA                    §
                                            §
versus                                      §             Criminal Case 1:19−po−01839
                                            §
Esteban Cortes−Martinez                     §


                       ORDER FINDING PROBABLE CAUSE


      The Court, having reviewed the complaint, signed under perjury by the issuing
officer, together with supporting affidavits and/or other factual information, finds
probable cause to believe that an offense has been committed and that the defendant
committed it.


      DONE at Brownsville, Texas, on March 28, 2019.
